Detailed Acton
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on July 16, 2019 is being considered by the Examiner. 
Drawing
The drawing filled on July 16, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-20 are objected to because of the following minor informalities: in reference to claims 1-4, 6-12, 15 and 17, the claims include bullet listing in the respective claims, see MPEP 608.01(m) Form of Claims, states that “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). Appropriate correction is required. The remaining claims depend on their respective base claims and inherit the attributes of their corresponding base claims. 
Claim rejection – 35 U.S.C. 112
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. In reference to claim 17: the instant claim (see page 17, end of the claim includes semicolon right after the word “module”. It is not clear what portion of the claim is missing or simply considered a punctuation error. Appropriate correction is required since the boundary of the instant claim would not be ascertained. The remaining claims 18-20 depend on claim 17 and inherit the attribute of claim 17. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 2-16 would be allowable if rewritten to overcome objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objection set forth in this Office action.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In reference to claims 1 and 17: Ang et al. (U.S. Patent No. 10,113,871, hereon Ang) discloses a surveying pole: at least two pole sections being telescopically insertable into each other so that a height adjustment of the pole is provided, a pointing tip at the lower end of the pole for setting the pole on a terrain point, a position giving means arranged on the pole, a height measuring system for measuring the height of the position giving means relative to the terrain point, wherein the height measuring system comprises a magneto-strictive wire placed inside of the pole, a magnet interacting with the wire, the positioning of the magnet relative to the wire being linked to the height adjustment of the pole, a sensor circuitry for emitting current pulses through the wire, a signal transducer, and a decoder for evaluating the signals and the current pulses, and therewith deriving the height of the position giving means (see Ang, Abstract).
The instant claims (1 and 17) differ in that “coded identifiers, wherein each of the coded identifiers 15has a predetermined code and is associated with one of the lock-in positions, a coded-identifier reader configured for, in each of the lock-in positions, reading the code of a respective coded identifier associated with the respective lock-in position,  20a communication device configured for transmitting a signal to a surveying instrument or to a surveying instrument controller, wherein the signal is based at least on the read code.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosnar (U.S. Patent No. 7,759,941) discloses ground conductivity meter with automatic calibration. 
Gillliland (U.S. Patent No. 7,310,888) discloses masonry story pole with adjustable braces. 
Gotoh (U.S. Patent No. 6,076,267) discloses leveling pole which includes a scale visibly provided on a front surface of the leveling pole and at least two-colored divisions formed on the front surface of the leveling pole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIAS DESTA/
Primary Examiner, Art Unit 2857